Smith, Judge,
dissenting.
I must respectfully dissent. This case presents no new issues of law; the question presented, simply put, is whether the trial court correctly concluded that the evidence was so compelling as to merit summary adjudication. The trial court concluded that it was, and I believe that conclusion to be eminently correct.
“Assumption of the risk is a complete defense and arises when, even if defendant is negligent, plaintiff himself is negligent in such a way that his own negligence is the sole proximate cause. Although issues of negligence, lack of care in avoiding the negligence of others, lack of care for one’s own safety, and assumption of the risk are ordinarily not susceptible to summary adjudication, where the evidence shows clearly and palpably that the jury could reasonably draw but one conclusion the issue of assumption of risk may be determined on summary judgment.” (Citations and punctuation omitted.) Sapp v. Effingham County Bd. of Ed., 200 Ga. App. 695, 696 (1) (409 SE2d 89) (1991).
The facts are undisputed, yet the majority apparently concludes that material questions of fact remain whether Grier had the best — and the last — chance to avoid the misfortune that befell him. The opposite is clear to me. Grier was 34 years old and a college graduate. He was not a stranger to the aircraft, but worked on such airplanes every day. He knew the door could be lowered by switches both inside and outside the craft; he knew a Kanon crew was present inside the aircraft. Yet despite all this knowledge, after arming this heavy door *113himself so it could be closed without his knowledge, Grier then placed himself in position to be injured. That position was so contorted that he stood with his body facing the door and his right foot over the threshold, but with his face turned almost 180 degrees backward, while the door descended heavily and loudly, over an interval of nine to eleven seconds, onto his toes.
Decided March 17, 1995
Reconsideration denied March 30, 1995
Gambrell & Stolz, Irwin W. Stolz, Jr., Charles N. Bowen, for appellant.
Webb, Carlock, Copeland, Semler & Stair, Kent T. Stair, Robert W. Browning, for appellee.
It is certainly possible that the person who ultimately caused the door to close was negligent. However, even assuming the negligence of that person, Grier could have completely avoided any injury by removing his foot during the door’s downward descent, or by stopping the door using the outside switch. Although he was wearing earplugs that made it difficult to hear the door closing, he could have perceived the descent of the door had he been looking at the door. He admitted, however, that he “wasn’t looking.” In my opinion, this was not the exercise of ordinary care for his own safety.
Georgia law presumes that every adult possesses such ordinary intelligence, judgment, and discretion as will enable him to appreciate obvious danger. “At some point the danger and likelihood of self-injury becomes so obvious that actual knowledge by the plaintiff is unnecessary.” Union Carbide Corp. v. Holton, 136 Ga. App. 726, 732 (222 SE2d 105) (1975). “If the plaintiff by ordinary care could have avoided the consequences to himself caused by the defendant’s negligence, he is not entitled to recover.” OCGA § 51-11-7. In my view, Grier is not entitled to recover, and I would affirm the trial court’s grant of summary judgment to Kanon.
I am authorized to state that Chief Judge Beasley, Presiding Judge Birdsong and Judge Andrews join in this dissent.